UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 03-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings International Bond Fund March 31, 2011 International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Principal Amount Value GOVERNMENT BONDS—77.9% AUSTRALIA—1.0% Government of Australia, 6.50%,5/15/13 AUD $ 13,283,716 AUSTRIA—4.7% Republic of Austria, 3.40%,10/20/14(1) EUR Republic of Austria, 4.35%,3/15/19(1)(2) EUR Republic of Austria, 3.90%,7/15/20(1) EUR Republic of Austria, 4.15%,3/15/37(1)(2) EUR BELGIUM—4.8% Kingdom of Belgium, 4.00%,3/28/14(1) EUR Kingdom of Belgium, 4.00%,3/28/18(1) EUR Kingdom of Belgium, 3.75%,9/28/20 EUR Kingdom of Belgium, 5.00%,3/28/35 EUR CANADA—3.2% Government of Canada, 5.00%,6/1/14(1) CAD Government of Canada, 3.75%,6/1/19 CAD Government of Canada, 5.75%,6/1/33(1) CAD DENMARK—4.5% Kingdom of Denmark, 5.00%,11/15/13(1) DKK Kingdom of Denmark, 4.00%,11/15/17(1) DKK Kingdom of Denmark, 4.00%,11/15/19(1) DKK Kingdom of Denmark, 7.00%,11/10/24(1) DKK Kingdom of Denmark, 4.50%,11/15/39(1) DKK FINLAND—4.9% Government of Finland, 4.25%,9/15/12(1) EUR Government of Finland, 3.125%,9/15/14(1) EUR Government of Finland, 3.875%,9/15/17(1) EUR Government of Finland, 4.375%,7/4/19(1) EUR Government of Finland, 3.375%,4/15/20(1) EUR Government of Finland, 4.00%,7/4/25(1) EUR FRANCE—2.0% Government of France, 4.00%,4/25/14(1) EUR Government of France, 5.50%,4/25/29(1) EUR Government of France, 4.75%,4/25/35(1) EUR GERMANY—8.9% German Federal Republic, 3.50%,1/4/16(1) EUR German Federal Republic, 3.75%,1/4/19(1) EUR German Federal Republic, 2.25%,9/4/20(1) EUR German Federal Republic, 4.75%,7/4/34(1) EUR German Federal Republic, 4.25%,7/4/39(1) EUR KfW, 4.375%,10/11/13(1) EUR ITALY—5.2% Republic of Italy, 5.25%,8/1/17(1) EUR International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Principal Amount Value Republic of Italy, 4.75%,8/1/23(1) EUR $ 30,152,720 Republic of Italy, 5.00%,8/1/34(1) EUR Republic of Italy, 4.00%,2/1/37(1) EUR JAPAN—17.1% Government of Japan, 0.60%,9/20/14 JPY Government of Japan, 1.20%,6/20/15(1) JPY Government of Japan, 1.70%,9/20/17(1) JPY Government of Japan, 1.50%,9/20/18(1) JPY Government of Japan, 2.10%,12/20/26(1) JPY Government of Japan, 2.40%,3/20/37(1) JPY NETHERLANDS—6.5% Kingdom of Netherlands, 4.25%,7/15/13(1) EUR Kingdom of Netherlands, 4.00%,7/15/16 EUR Kingdom of Netherlands, 3.50%,7/15/20 EUR Kingdom of Netherlands, 4.00%,1/15/37(1) EUR NORWAY—0.4% Government of Norway, 4.25%,5/19/17(1) NOK SPAIN—2.0% Government of Spain, 4.25%,1/31/14(1) EUR Government of Spain, 4.90%,7/30/40(1) EUR SWEDEN—0.9% Government of Sweden, 6.75%,5/5/14(1) SEK Government of Sweden, 4.25%,3/12/19(1) SEK SWITZERLAND—1.2% Switzerland Government Bond, 3.75%,6/10/15 CHF Switzerland Government Bond, 2.00%,4/28/21 CHF UNITED KINGDOM—10.6% Government of United Kingdom, 5.00%,9/7/14(1) GBP Government of United Kingdom, 4.00%,9/7/16(1) GBP Government of United Kingdom, 4.50%,3/7/19 GBP Government of United Kingdom, 3.75%,9/7/19(1) GBP Government of United Kingdom, 4.25%,3/7/36(1) GBP Government of United Kingdom, 4.50%,12/7/42(1) GBP TOTAL GOVERNMENT BONDS (Cost $1,041,260,811) CREDIT—10.3% AUSTRALIA—0.9% New South Wales Treasury Corp., 5.50%,3/1/17(1) AUD FRANCE—2.4% Compagnie de Financement Foncier, 1.25%,12/1/11(1) JPY IRELAND—0.3% GE Capital European Funding, 5.375%,1/16/18(1) EUR International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Principal Amount Value JAPAN—2.2% Japan Finance Organization for Municipalities, 1.90%,6/22/18(1) JPY $ 30,347,279 MULTI-NATIONAL—1.9% European Investment Bank, MTN, 4.75%,6/6/12(1) GBP European Investment Bank, MTN, 2.50%,7/15/15(1) EUR SPAIN(3) FTA Santander Auto, ClassA, VRN, 1.15%,5/25/11, resets quarterly off the 3-month Euribor plus 0.06% with no caps EUR UNITED KINGDOM—2.6% Bank of Scotland plc, MTN, 3.25%,1/25/13(1) EUR Royal Bank of Scotland plc (The), 4.875%,1/20/17(1) EUR TOTAL CREDIT (Cost $130,415,770) SHORT-TERM INVESTMENTS—0.1% UNITED STATES—0.1% U.S. Treasury Bills, 0.13%,6/2/11(1)(4) USD (Cost $1,999,542) TEMPORARY CASH INVESTMENTS —1.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(1) Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $25,962,222), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $25,427,042) TOTAL TEMPORARY CASH INVESTMENTS (Cost $25,427,734) TOTAL INVESTMENT SECURITIES—90.2% (Cost $1,199,103,857) OTHER ASSETS AND LIABILITIES — 9.8% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Long Bond June 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes June 2011 International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for CHF Westpac Banking Corp. 4/28/11 $ 12,683,831 EUR for DKK Deutsche Bank AG 4/28/11 DKK for EUR UBS AG 4/28/11 JPY for EUR UBS AG 4/28/11 EUR for JPY UBS AG 4/28/11 EUR for JPY Barclays Bank plc 4/28/11 GBP for JPY UBS AG 4/28/11 SEK for NOK Barclays Bank plc 4/28/11 AUD for NZD Westpac Banking Corp. 4/28/11 AUD for USD HSBC Bank plc 4/28/11 AUD for USD UBS AG 4/28/11 AUD for USD HSBC Bank plc 4/28/11 AUD for USD Westpac Banking Corp. 4/28/11 CAD for USD Deutsche Bank AG 4/28/11 CAD for USD HSBC Bank plc 4/28/11 CAD for USD Barclays Bank plc 4/28/11 CAD for USD Westpac Banking Corp. 4/28/11 CHF for USD HSBC Bank plc 4/28/11 CHF for USD UBS AG 4/28/11 CHF for USD HSBC Bank plc 4/28/11 CHF for USD UBS AG 4/28/11 CHF for USD Deutsche Bank AG 4/28/11 DKK for USD HSBC Bank plc 4/28/11 DKK for USD Westpac Banking Corp. 4/28/11 DKK for USD Barclays Bank plc 4/28/11 EUR for USD HSBC Bank plc 4/28/11 EUR for USD HSBC Bank plc 4/28/11 EUR for USD UBS AG 4/28/11 EUR for USD HSBC Bank plc 4/28/11 EUR for USD HSBC Bank plc 4/28/11 EUR for USD Westpac Banking Corp. 4/28/11 EUR for USD Deutsche Bank AG 4/28/11 EUR for USD Westpac Banking Corp. 4/28/11 GBP for USD Westpac Banking Corp. 4/28/11 GBP for USD HSBC Bank plc 4/28/11 GBP for USD Deutsche Bank AG 4/28/11 GBP for USD HSBC Bank plc 4/28/11 GBP for USD Deutsche Bank AG 4/28/11 GBP for USD HSBC Bank plc 4/28/11 GBP for USD UBS AG 4/28/11 JPY for USD HSBC Bank plc 4/28/11 JPY for USD HSBC Bank plc 4/28/11 JPY for USD Westpac Banking Corp. 4/28/11 JPY for USD Westpac Banking Corp. 4/28/11 JPY for USD Deutsche Bank AG 4/28/11 JPY for USD HSBC Bank plc 4/28/11 JPY for USD UBS AG 4/28/11 JPY for USD Westpac Banking Corp. 4/28/11 NOK for USD HSBC Bank plc 4/28/11 NOK for USD UBS AG 4/28/11 NOK for USD Deutsche Bank AG 4/28/11 NZD for USD HSBC Bank plc 4/28/11 22 NZD for USD HSBC Bank plc 4/28/11 NZD for USD Westpac Banking Corp. 4/28/11 SEK for USD HSBC Bank plc 4/28/11 SEK for USD HSBC Bank plc 4/28/11 International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) SEK for USD Westpac Banking Corp. 4/28/11 SEK for USD Deutsche Bank AG 4/28/11 SEK for USD UBS AG 4/28/11 (Value on Settlement Date $239,332,162) Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for GBP Westpac Banking Corp. 4/28/11 DKK for EUR Deutsche Bank AG 4/28/11 EUR for DKK UBS AG 4/28/11 EUR for JPY UBS AG 4/28/11 JPY for EUR Barclays Bank plc 4/28/11 JPY for EUR UBS AG 4/28/11 JPY for GBP UBS AG 4/28/11 NOK for SEK Barclays Bank plc 4/28/11 NZD for AUD Westpac Banking Corp. 4/28/11 AUD for USD HSBC Bank plc 4/28/11 AUD for USD UBS AG 4/28/11 AUD for USD UBS AG 4/28/11 CAD for USD UBS AG 4/28/11 CAD for USD HSBC Bank plc 4/28/11 CAD for USD Westpac Banking Corp. 4/28/11 CAD for USD UBS AG 4/28/11 CHF for USD HSBC Bank plc 4/28/11 CHF for USD Westpac Banking Corp. 4/28/11 CZK for USD Deutsche Bank AG 4/28/11 DKK for USD UBS AG 4/28/11 EUR for USD Deutsche Bank AG 4/28/11 EUR for USD Barclays Bank plc 4/28/11 GBP for USD HSBC Bank plc 4/28/11 HKD for USD Westpac Banking Corp. 4/28/11 JPY for USD UBS AG 4/28/11 JPY for USD Westpac Banking Corp. 4/28/11 KRW for USD HSBC Bank plc 4/28/11 NOK for USD HSBC Bank plc 4/28/11 NOK for USD UBS AG 4/28/11 NOK for USD Deutsche Bank AG 4/28/11 NOK for USD Westpac Banking Corp. 4/28/11 NZD for USD UBS AG 4/28/11 NZD for USD UBS AG 4/28/11 NZD for USD Westpac Banking Corp. 4/28/11 SEK for USD UBS AG 4/28/11 SGD for USD HSBC Bank plc 4/28/11 TWD for USD HSBC Bank plc 4/28/11 (Value on Settlement Date $267,334,463) Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc CZK - Czech Koruna DKK - Danish Krone EUR - Euro Euribor - Euro Interbank Offered Rate GBP - British Pound International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) HKD - Hong Kong Dollar JPY - Japanese Yen KRW - Korea Won MTN - Medium Term Note NOK - Norwegian Krone NZD - New Zealand Dollar resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK - Swedish Krona SGD - Singapore Dollar TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $188,972,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $28,115,451, which represented 2.0% of total net assets. Categoryis less than 0.05% of total net assets. The rate indicated is the yield to maturity at purchase. International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Bond – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Government Bonds – – Credit – – Short-Term Investments – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century International Bond Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 27, 2011
